Citation Nr: 1511546	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  09-09 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial, compensable disability rating for service-connected lymphoplasmacytic lymphoma.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty for September 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In the September 2006 rating decision, the RO granted service connection for lymphoplasmacytic lymphoma and paraproteinemia associated with peripheral neuropathy of the bilateral lower extremities.  The RO assigned a 10 percent rating for each lower extremity, and a noncompensable rating for lymphoplasmacytic lymphoma.  In September 2007, the Veteran filed his notice of disagreement, in which he only disagreed with the noncompensable rating assigned for lymphoplasmacytic lymphoma.  As such, entitlement to a compensable rating for lymphoplasmacytic lymphoma is the only issue perfected on appeal.  

The Veteran's claim was most recently remanded in November 2012 for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issues of entitlement to service connection for lumbar arthritis and hearing loss, as well as an increased rating for service-connected paraproteinemia associated with peripheral neuropathy of the bilateral lower extremities, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2011 Written Brief Presentation.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

1.  During the appeal period, evidence of record shows that the Veteran's lymphoplasmacytic lymphoma is in remission; current residual disability, other than paraproteinemia associated with peripheral neuropathy of the bilateral lower extremities, is not demonstrated.  

2.  The Veteran currently has anemia, but his hemoglobin has not been found to be 10 gm/100 ml or less at any time during the appeal period.


CONCLUSION OF LAW

The criteria for an initial compensable rating for lymphoplasmacytic lymphoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.21, 4.117, Diagnostic Codes 7700, 7715 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in June 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The June 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's claim for higher initial rating for his lymphoplasmacytic lymphoma, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for lymphoplasmacytic lymphoma has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Board notes that in the November 2012 remand, it requested that the Veteran provide releases to obtain outstanding private treatment records from Dr. S. A. dated from April 2006 to the present.  The Veteran never responded with any signed releases.  The Board finds that all reasonable action was taken to obtain any outstanding private treatment records, and no further attempts to retrieve these records are necessary.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.  In fact, in a March 2013 communication to VA, the Veteran specifically indicated that he had no additional information to submit in support of his claim, and asked that the Board render a decision in this matter.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran an appropriate VA examination in December 2012.  The VA examination report is thorough and supported by the other treatment evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the December 2012 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the December 2012 VA examination and report; the attempt to associate any outstanding treatment records with the claims file; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its November 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

The Veteran is seeking an increased rating for service-connected lymphoplasmacytic lymphoma.  

The Veteran's disability is evaluated under the criteria of 38 C.F.R. § 4.117, Diagnostic Code 7715, which provides that non-Hodgkin's lymphoma warrants a 100 percent rating with active disease of during a treatment phase.  The note accompanying this diagnostic code further instructs that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rate on residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715 (2014).  

Under Diagnostic Code 7700 for anemia, a 10 percent rating is assigned when hemoglobin is 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches.  A 30 percent rating is assigned when hemoglobin is 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent rating is assigned when hemoglobin is 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months).  A maximum 100 percent rating is assigned when hemoglobin is 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest.  38 C.F.R. § 4.117, Diagnostic Code 7700 (2014).

By way of background, the RO awarded service connection for lymphoplasmacytic lymphoma in a September 2006 rating decision.  It assigned an initial, noncompensable disability rating pursuant to 38 C.F.R. § 4.117, Diagnostic Code 7799-7715, effective April 12, 2006.  In that rating decision, the RO also granted service connection for paraproteinemia associated with peripheral neuropathy of the right and left lower extremity, as secondary to service-connected lymphoplasmacytic lymphoma, and assigned 10 percent disability ratings for each affected extremity.  

Again, the Veteran has perfected an appeal as to the noncompensable disability rating assigned to his service-connected lymphoplasmacytic lymphoma.  The Veteran recently submitted an increased rating claim for his peripheral neuropathy disabilities, which was referred to the RO in the Introduction of this decision; however, that issue is not currently before the Board and will not be discussed herein.  

In granting the initial, noncompensable disability rating for lymphoplasmacytic lymphoma, the RO considered private treatment records dated from 2003 to 2006, which showed the Veteran was diagnosed with lymphoplasmacytic lymphoma in April 2003.  However, the RO determined that a noncompensable rating was warranted, as the evidence showed the absence of active disease after a course of immunotherapy.  

In this regard, the private treatment records showed that, following the Veteran's diagnosis in April 2003, he received medication treatment administered intravenously for four weeks.  The evidence also shows that, following such treatment, the Veteran was asymptomatic (other than the neuropathy symptoms he was experiencing in his feet) and was not given any additional or subsequent therapy or treatment.  Instead, the evidence shows that the Veteran was followed in a clinical setting but did not manifest any new symptoms.  See private treatment records from Drs. P.G. and S.A. dated from 2003 to 2006.  

The Veteran has asserted that a higher, compensable rating is warranted for lymphoplasmacytic lymphoma because his disability is incurable and, thus, always active.  In this regard, he has asserted that his physician, Dr. S.A. continues to monitor his disability.  He has also asserted that his immunotherapy course did not cure his disease but temporarily reduced the amount of immunoglobulin M (IgM) produced by the malignant cells.  

A review of the relevant treatment records shows treatment for lymphoplasmacytic lymphoma (Waldenström's macroglobulinemia) beginning in 2003.  Follow-up treatment notes show treatment for complaints of neuropathy of the bilateral lower extremities.  In August 2004, the Veteran's treating physician indicated that it had been over one year since he had any progression of his disease.  In private treatment records dated in 2005, the Veteran was noted to be asymptomatic, aside from the neuropathy.   The private treatment records did not show anemia with hemoglobin 10gm/100ml or less at any time.  

In December 2012, the Veteran was afforded a VA examination, during which the examiner described the Veteran's treatment history in detail.  The examiner reviewed records brought into the examination, which showed essentially no change in IgM and no therapy or treatment for his lymphoplasmacytic lymphoma.  There was no clinical evidence of anemia.  Oncology notes dated in November 2011 indicate that the Veteran's symptoms have been stable for 8 years and that his lymphoma has not reappeared.  There has been no progressive disease or worrisome symptoms.  There is no evidence of adenopathy or hepatosplenomegaly.  The examiner described these recent treatment notes as showing basically the same type of note the Veteran has had annually since his treatment in 2003.  

The examiner diagnosed the Veteran as having non-Hodgkin's lymphoma with good response to Rituxan.  He denied any specific treatment for his lymphoplasmacytic lymphoma since the original treatment in 2003.  The examiner opined that the Veteran's lymphoplasmacytic lymphoma was considered to be in remission as treatment was completed and they were in "watchful waiting" status.  The Veteran has not been on continuous medications required for control, but has anemia with hemoglobin of 13.9gm/100ml.  

The examiner described the Veteran's daily activities as being unimpaired by his lymphoplasmacytic lymphoma.  He cares for his dogs, does not perform any housework, but goes to the gym (swimming and dumbbells).  The examiner noted that the Veteran has new onset anemia and neutropenia as shown in the current labs, neither of which was present in the month prior.  The examiner further found no evidence of hepatosplenomegaly or lymphadenopathy or CTs of the chest and abdomen which would confirm that the disease is active.  The examiner found that although lymphoplasmacytic lymphoma is never considered cured, it can go into remission, and the examiner consulted an oncologist who aided in making the determination that the Veteran is in remission.  Finally, the examiner opined that the Veteran's lymphoplasmacytic lymphoma does not impact his ability to work.   

Upon careful review of the evidence of record, the Board finds that a compensable disability rating for the Veteran's lymphoplasmacytic lymphoma is not warranted at any time during the appeal period.  

In other words, the preponderance of the evidence is against showing that at any point during the appeal period, his lymphoplasmacytic lymphoma has been active or that he has been treated for this disease.  

The Board appreciates the Veteran's assertions that his lymphoplasmacytic lymphoma will always be considered "active" because it is incurable, and that he is being monitored for any recurrence.  The evidence of record, however, does not support these contentions, nor is the Veteran competent to state the current severity of his lymphoplasmacytic lymphoma.  Indeed, he is competent to describe his symptoms, but he is not competent to determine whether his lymphoplasmacytic lymphoma is active, nor has he submitted evidence from his private, treating professionals showing evidence to support a higher rating.  There are no private or VA treatment records showing that the Veteran's lymphoplasmacytic lymphoma is active or actively being treated.  

Again, although the Veteran is competent to report that his disability worse than presently rated, the question of whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe that he meets the criteria for the next higher disability rating, the medical findings do not meet the schedular requirements for a higher evaluation, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability for his lymphoplasmacytic lymphoma.  Furthermore, there is no basis for a staged rating for this disability.  Neither the lay nor the medical evidence reflects that the disability meets the criteria for a compensable rating at any time during the appeal period.  As such, the Board finds that a uniform disability rating is appropriate for each disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board also finds no other diagnostic codes would be appropriate to evaluate the Veteran's lymphoplasmacytic lymphoma.  See Schafrath, 1 Vet. App. at 595.  Other than the separately evaluated peripheral neuropathy of the bilateral lower extremities (not the subject of this appeal), the Veteran has no compensable symptoms of his lymphoplasmacytic lymphoma.  The Board has considered the new onset of anemia and neutropenia, but finds that the Veteran does not meet the minimum threshold for a compensable rating under Diagnostic Code 7700 for anemia.  Importantly, at no time during the appeal period was the Veteran's hemoglobin shown to be less than 10gm/100ml.  In fact, the most recent labs show hemoglobin at 13.9gm/100ml.  As such, a separate rating under those criteria is not warranted.  

Ultimately, the Board finds that the preponderance of the evidence is against awarding a compensable rating for the Veteran's service-connected lymphoplasmacytic lymphoma.  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lymphoplasmacytic lymphoma is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lymphoplasmacytic lymphoma with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports peripheral neuropathy of the bilateral lower extremities (not the subject of the appeal), some weakness, and some fatigability.  Otherwise, the Veteran is asymptomatic as his lymphoplasmacytic lymphoma is in remission.  The current noncompensable rating under Diagnostic Code 7715 is specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that during his December 2012 VA examination, the examiner specifically opined that the Veteran's lymphoplasmacytic lymphoma did not impact his ability to work, and has not contended he is unemployable solely due to his service-connected lymphoplasmacytic lymphoma.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected lymphoplasmacytic lymphoma has a profound effect on his ability to work in and of itself.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

Entitlement to an initial compensable rating for lymphoplasmacytic lymphoma is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


